Citation Nr: 1822371	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-35 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) with major depression.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.  

This case is before the Board of Veterans' Appeals (Board) from November 2013 and February 2014 rating decisions from a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2015, the Board remanded the issues of whether new and material evidence had been submitted to reopen a claim of service connection for a right knee disability, as well as the issue of entitlement to service connection for a left knee disability, along with the initial higher rating claim for PTSD.  

In a February 2017 rating decision, service connection was granted for bilateral hearing loss.  In a March 2018 rating decision, service connection for erectile dysfunction was granted.  This represents a full grant of the benefit sought with respect to these issues.  

In November 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  The record was held open for 30 days to allow for the submission of additional evidence.  In December 2017, the Veteran waived initial RO consideration of additional VA treatment records submitted.  See 38 C.F.R. § 20.1304(c).

In the decision below, the claim with respect to service connection for a right knee disability is reopened.  The reopened claim, along with the service connection claim for a left knee disability, as well as the issue of entitlement to an initial higher rating for PTSD are addressed in the remand section following the decision.  

DECISION

The Board finds that new and material evidence has been submitted so that the previously denied claim of service connection for a right knee disability is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  See also December 2017 VA treatment records; November 2017 Board hearing testimony. 


ORDER

New and material evidence having been received, the claim of service connection for a right knee disability is reopened; to this limited extent, the appeal is granted.  


REMAND

The Veteran seeks service connection for a right and left knee disability.  At the Board hearing in November 2017, he stated that he injured his knees during basic training, as well as during service in Vietnam, to include as a result of frequent jumps out of hovering helicopters while wearing heavy gear, and/or due to walking through tall, thick grass and brush.  

VA treatment records in December 2017 reflect traumatic degenerative joint disease of the bilateral knees.  The Board notes that, although the record reflects that the Veteran failed to report for a scheduled VA knee examination in November 2014, in a submission dated that same day, he requested that the examination be rescheduled, and indicated his willingness to report for the necessary VA examination.  As such, the Board finds that the Veteran should be scheduled for another VA examination with respect to the etiology of his right and left knee disabilities.  

With respect to a higher initial rating for PTSD, at the Board hearing in November 2017, the Veteran stated that PTSD with major depression is worse than reflected in the currently assigned rating and/or worse since the most recent VA examination in December 2014.  He added that he has panic attacks and depression all of the time, that he explodes for no reason due to unprovoked irritability, and that he has frequent suicidal ideation.  In view of the Veteran's assertions and the evidence, to include VA treatment records in March 2018 reflecting complaints of increased depressive symptoms in December 2017, the Board finds a new VA examination is warranted to determine the current severity of his service-connected PTSD with major depression.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete VA treatment records since 2017.  

2.  Schedule the Veteran for a VA knee examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a right or left knee disability, to include arthritis, had its onset during service or within a year after separation, or is otherwise related to his active service.  

In rendering the opinion, the examiner should address the Veteran's statements to the effect that he injured his knees during basic training, as well as during service in Vietnam, to include as a result of frequent jumps out of hovering helicopters while wearing heavy gear, and/or due to walking through tall, thick grass and brush.  

A rationale for all opinions expressed should be provided.  

3.  Schedule the Veteran for a VA examination to assess the severity of the service-connected PTSD with major depression.  

The examiner should provide an opinion as to the severity and all symptomatology caused by PTSD with secondary major depression, to include the effects of that symptomatology on the Veteran's social and occupational function and activities of daily life.  

A rationale for all opinions expressed should be provided.  

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


